Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 22, 2022. Applicant elected Group I, Claims 1-9, with traverse, however provides no grounds for traversal. As such, the traversal is not persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170250650 by Iwasaki et al (hereinafter Iwasaki).


Regarding Claim 1, Iwasaki discloses a solar tracker which comprising a plurality of cells in a panel (Fig. 1 teaching the claimed “a solar panel having a plurality of photovoltaic cells”), a post attached to the panel and to a base via an articulated connection which allows rotation about 360 degrees (46, 48 Fig. 2 [0070] teaching the claimed “a support pole having a first end attached to the solar panel and a second end that is mounted to a ground footing via an articulating connection that permits the support pole to articulate relative to the ground footing”). The panel tracks the sun ([0044] teaching the claimed “and the solar panel is mounted to permit the solar panel to track the sun's daily arc”).  
 
Regarding Claim 2, Iwasaki discloses the panel is attached to the post via a second articulated connection that allows the panel to move relative to the post (Fig. 2 teaching the claimed “wherein the first end of the support pole is attached to the solar panel by an articulated connection that permits the solar panel to articulate relative to the support pole”). 
 
Regarding Claim 3, Iwasaki discloses the post can rotate 360 degrees about the base ([0044]-[0049] teaching the claimed “wherein the articulating connection comprises a connection that provides universal articulation of the support pole relative to the ground footing”).  

Regarding Claim 4, Isawaki discloses a functional part (90 Fig. 3 which teaches the claimed “a ground pad”) an arm for holding the functional part (85 Fig. 3 teaching the claimed “a ground pad retainer fixed to the ground pad”) and a panel arm which is directed engaged with the functional part arm (81 Fig. 3 teaching the claimed “and a solar panel retainer fixed to the solar panel that is directly engageable with the ground pad retainer”). The term “ground pad” is given no special definition in the specification and has no known definition in the art. The functional part of Isawaki is positioned toward the ground and includes a reception means for electrical energy and as such, can be broadly interpreted as a ground pad. If Applicant wishes to require a more limited definition to the term “ground pad” Applicant is invited to provide a descriptive limitation related to the term “ground pad”. 

Regarding Claim 9, Isawaki discloses the solar panels track the sun (Fig. 1, 2 teaching the claimed “wherein the solar panel is mounted to permit the solar panel to track the sun's seasonal arc”). 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isawaki as applied to claim 1 above, and further in view of US 20200127597 by Reboldi et al (hereinafter Reboldi).

Regarding Claim 5, Isawaki discloses the limitations of Claim 1 but fails to disclose the cable supports of Claim 5. 

However, Reboldi discloses a solar tracker wherein a series of orthogonal cables are used to move the solar panels relative to a base (Fig. 2, 3). The tracking cables are attached to the ground support post via a first and second cable receiver mechanism (Fig. 3 teaching the claimed “further comprising a first cable retainer mounted on the support pole and a second cable retainer mounted on the support pole, wherein the first cable retainer and the second cable retainer are spaced from one another in a longitudinal direction of the support pole”).  
 
As Reboldi discloses a routine and conventional method by which to track solar panels during operation, it would have bene obvious to replace Isawaki’s configuration with Reboldi’s, as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 6, Isawaki discloses the limitations of Claim 1 but fails to disclose the cable supports of Claim 6. 

However, Reboldi discloses a solar tracker wherein a series of orthogonal cables are used to move the solar panels relative to a base (Fig. 2, 3 teaching the claimed “a first support cable attached to the support pole;  a second support cable attached to the support pole;  wherein in a top view, the first support cable and the second support cable are arranged relative to one another at an angle of at least 45 degrees and less than about 135 degrees”). 
 
As Reboldi discloses a routine and conventional method by which to track solar panels during operation, it would have bene obvious to replace Isawaki’s configuration with Reboldi’s, as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 7, modified Isawaki (Reboldi) discloses the angle by which the cables are positioned is approximately 90 degrees (Fig. 2 teaching the claimed “wherein the angle is about 90 degrees”). 
 
Regarding Claim 8, modified Isawaki (Reboldi) discloses the first cable support comprises a first portion (3 Fig. 3) and a second portion (7 Fig. 3) which are movable about the support pole (2 Fig. 3) teaching the claimed “wherein the first support cable comprises a first portion and a second portion, and the first portion and the second portion are movable relative to the support pole”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721